935 So. 2d 635 (2006)
Victor BUSCAINO, III, Appellant,
v.
Elisa M. YARBOROUGH, Appellee.
No. 1D06-3071.
District Court of Appeal of Florida, First District.
August 15, 2006.
Alexa K. Alvarez, Fernandina Beach, for Appellant.
Elisa M. Yarborough, pro se, Appellee.
*636 PER CURIAM.
Upon consideration of the appellant's response to the Court's order of July 5, 2006, the Court has determined that the order on appeal was rendered when it was filed in the lower tribunal on May 3, 2006. Fla. R.App. P. 9.020(h). Consequently, the appellant's notice of appeal, which was filed on June 5, 2006, is untimely and the appeal is hereby dismissed for lack of jurisdiction.
DAVIS, POLSTON, and HAWKES, JJ., concur.